NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                                 IN THE DISTRICT COURT OF APPEAL
                                                 OF FLORIDA
                                                 SECOND DISTRICT



CARLOS D. WALKER,                                )
                                                 )
              Appellant,                         )
                                                 )
v.                                               )      Case No. 2D18-1001
                                                 )
STATE OF FLORIDA,                                )
                                                 )
              Appellee.                          )
                                                 )

Opinion filed March 1, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for Collier
County; Christine H. Greider, Judge.

Carlos D. Walker, pro se.


PER CURIAM.


              Affirmed.


VILLANTI, MORRIS, and LUCAS, JJ., Concur.